Hill, J.
The defendant was indicted, tried, and convicted of the offense of rape, with a recommendation to the mercy of the court; and he was sentenced to an indeterminate term in the penitentiary of from five to ten years, as recommended by the jury. The motion for new trial contains only the usual general grounds. The evidence of the injured female and corroborating circumstances are sufficient to authorize the verdict of guilty.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.